COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-357-CV

ROGER K. PARSONS, INDIVIDUALLY                       APPELLANT
AND AS THE INDEPENDENT
ADMINISTRATOR FOR THE ESTATE
OF ESTHER ANN KARTSOTIS PARSONS

                                          V.

ROBERT M. GREENBERG; LEGAL                           APPELLEES
SERVICES P.C., ROBERT M.
GREENBERG, ATTORNEY; ROBERT E.
MOTSENBOCKER; SHAFER, DAVIS,
O'LEARY & STOKER, INC. F/K/A
SHAFER, DAVIS, MCCOLLUM, ASHLEY,
O'LEARY & STOKER, INC.; LISA A.
BLUE BARON, AS EXECUTRIX OF THE
ESTATE OF FREDERICK M. BARON;
BARON & BUDD, P.C.; E.I. DU PONT DE
NEMOURS AND COMPANY;
CONOCOPHILLIPS F/K/A CONOCO,
INC.; RONALD WINDLE TURLEY; AND
LAW OFFICES OF WINDLE TURLEY,
P.C., A/K/A TURLEY LAW FIRM, P.C.

                                       ----------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

     1
          See Tex. R. App. P. 47.4.
                                      ----------

      We have considered appellant’s “Motion To Dismiss The Appeal For Want

Of Jurisdiction.”

      We received appellant’s pro se notice of appeal on October 12, 2009.

On October 21, 2009, we sent a letter to appellant stating that the court may

not have jurisdiction over appellant’s appeal from the trial court’s “Order

Denying Motion To Disqualify” because the order did not appear to be an

appealable interlocutory order.        On November 23, 2009, we received

appellant’s motion to retain the appeal on the docket, granted the motion, and

gave the parties until January 5, 2010, to furnish this court with a signed copy

of the final order that appellant seeks to appeal. On February 2, 2010, we

received a copy of the trial court’s January 25, 2010 final judgment, and we

sent a letter to all parties stating that the court has jurisdiction over appellant’s

appeal.

      Appellant has now filed a motion to dismiss, arguing that the case should

be dismissed because no final, appealable order was furnished to this court by

the January 5, 2010 deadline. Because appellant is requesting that we dismiss

his appeal, we grant the motion and dismiss the appeal without prejudice. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                          2
     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                              PER CURIAM




PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: April 1, 2010




                                      3